Citation Nr: 1009407	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. The Veteran had a hearing before the 
Board in October 2009 and the transcript is of record.

The Board notes the Veteran also perfected an appeal for 
entitlement to service connection for hemorrhoids.  The 
Veteran, however, withdrew his appeal in a July 2009 
statement and, therefore, the issue of entitlement to service 
connection for hemorrhoids is DISMISSED from appellate 
consideration. 

The RO granted the Veteran an increased rating for his PTSD 
in a September 2008 rating decision, increasing his initial 
rating from 10 percent to 30 percent disabling.  Regardless 
of the RO's actions, after the Veteran has perfected his 
appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 
(1993). Accordingly, the issue is still properly before the 
Board here and the issue has been appropriately rephrased 
above.


FINDING OF FACT

The Veteran's PTSD is manifested by irritability, angry 
outbursts, anxiety, weekly panic attacks, mild memory 
disturbances, sleep disturbances, intrusive memories and 
general avoidance of crowds all resulting in a mild to 
moderate social and occupational impairment.




CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in September 2006 and June 2007.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letters also explained 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court of Appeals for Veterans Claims 
(CAVC or "the Court") held that, with respect to increased 
rating claims, section 5103(a) notice requires, at a minimum, 
that the Secretary notify the Veteran that, to substantiate a 
claim, the Veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in the severity of the disability and the effect the 
worsening has on the Veteran's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the Veteran is rated if entitlement to a higher 
disability rating would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability.

This decision was recently vacated by the Federal Circuit in 
Vazquez-Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, slip 
op. at 19 (Fed. Cir. Sept. 4, 2009), vacating Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), where the Federal Circuit 
held that notice need not be veteran specific, provide 
alternative diagnostic codes or ask the Veteran to submit 
evidence indicative of daily life impairment.  

To the extent the Federal Circuit opinion still requires 
additional duty-to-notify requirements for increased rating 
claims, such requirements are inapplicable to initial rating 
claims.  That is, for initial rating claims, where, as is the 
case for the PTSD claim on appeal here, service connection 
has been granted and the initial rating and effective date 
have been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating and effective date claims because VA's VCAA 
notice obligation was satisfied when the RO granted the 
Veteran's claim for service connection.  22 Vet. App. 37 
(2007).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2007 and 2009.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's disability since he was last examined.  The Veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2007 and 2009 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Higher Rating (PTSD)

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
upon all the evidence of record that bears on occupational 
and social impairment, rather than solely upon the examiner's 
assessment of the level of disability at the moment of the 
examination. When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126. 
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Veteran's appeal for his PTSD originates from a rating 
decision that granted service connection and assigned the 
initial rating.  Staged ratings are appropriate in any 
increased-rating or initial rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, No., 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
will be explained below, staged ratings are not appropriate 
because the severity of the Veteran's PTSD stayed consistent 
throughout the appellate time frame.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . . 30

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . 
. . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners 
to reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266 (1996).  A 
GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

In this case, the Veteran's VA outpatient treatment records 
from 2006 to 2008 consistently reflect a GAF score of 60.  
The Veteran was also afforded two VA examinations dated June 
2007 and June 2009 respectively where both examiners assigned 
the Veteran with a GAF score of 60.  In short, the Veteran 
has consistently been assigned a GAF score of 60 associated 
with his symptomatology by every treating physician and 
examiner from 2006 to 2009. 

The DSM-IV provides for a GAF rating of 51-60 for moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's demonstrated PTSD symptomatology warrants a 
continuation of the currently assigned 30 percent rating.

The Veteran's outpatient treatment records from 2006 to 2008 
indicate the Veteran seeks bi-weekly treatment for his PTSD.  
These records further indicate the Veteran's most significant 
symptom associated with his PTSD is his anger outbursts.  The 
Veteran was treated, for example, in August 2007 after 2 
episodes of anger outbursts and in May 2008 for anxiety about 
discussing his anger and behavior problems with his family.  
In January 2008, the outpatient treatment records indicated 
the Veteran's treatment has resulted in decreased anxiety and 
anger outbursts as well as improved mood.  The Veteran at 
that time was diagnosed with PTSD "stable under current 
regimen."  The diagnosis of "PTSD - stable under current 
regimen" is consistent throughout the Veteran's most recent 
treatment records.

The Veteran was afforded an initial PTSD VA examination in 
June 2007 where the diagnosis of PTSD was confirmed.  The VA 
examiner assigned the Veteran a GAF score of 60 indicating 
the Veteran's PTSD manifestations mainly included anger 
problems, intrusive memories and avoidance of crowds or 
social interaction.  

More recently, the Veteran was afforded a VA examination in 
June 2009 where the examiner also noted the Veteran's main 
manifestation of his PTSD was his bad temper, which caused 
chronic stress on the family.  The Veteran reported being 
married for 39 years with four children.  He indicated he 
never goes on vacation because traveling makes him nervous.  
He attends church twice a week because there are only 12 
other people there.  He reported having one friend who visits 
and occasional fishing.  Otherwise, the Veteran reported not 
leaving the house often and avoiding crowds and social 
interaction.  The examiner also noted the Veteran appeared to 
have mildly impaired memory, mostly due to a short attention 
span.  The Veteran was also noted to be bouncing his leg, an 
anxious habit he indicated as a regular "tic."  The Veteran 
also complained of frequent panic attacks, intrusive memories 
and an inability to stay asleep.  The Board further notes the 
Veteran's spouse testified at his hearing before the Board 
that his panic attacks were very frequent, sometimes reaching 
three to four times a week.

The examiner found the Veteran's symptoms overall to reflect 
a mild-to-moderate impairment.  The examiner noted the 
Veteran was retired, but had previously been employed by the 
same company for 25 years.  The Veteran had a bad temper on 
the job, but managed to maintain lengthy employment through 
2003 when he voluntarily retired.  The Veteran denied any 
history of hallucinations or delusions, but did indicate he 
had suicidal ideations a long time ago.  The examiner also 
found the Veteran to be oriented to time, place and 
circumstances.  The examiner assigned the Veteran a GAF score 
of 60 to reflect "mild to moderate" symptomatology. 

At his hearing before the Board, the Veteran and his wife 
further testified that despite his anger problems he has a 
good relationship with his children and spouse. 

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
Veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the Veteran's statements 
regarding his symptomatology show disability that more nearly 
approximates that which warrants the assignment of a 30 
percent disability rating.  See 38 C.F.R. § 4.7.  

The Veteran's PTSD symptoms mainly include difficulties 
controlling anger, irritability, anxiety, sleep disturbances, 
and social aversion.  Although he avoids situations that may 
remind him of his military experience, he has one military 
friend, fishes on occasion and attends church twice a week.  
The Veteran testified that he has a good relationship with 
his children and spouse, whom he has been married to for 40 
years.  The Veteran is retired, but prior to his retirement 
he managed to maintain a lengthy employment at the same 
company for 25 years.  Both examiners also indicate the 
Veteran exhibited good eye contact and good hygiene, and were 
cooperative and able to perform daily living functions 
himself.  

The GAF scores and description of symptoms is consistent and 
more nearly fits the "mild to moderate" impairment level, 
to include manifestations such as anger, irritability, sleep 
disturbance, depression and panic attacks.  This is exactly 
the criteria for a 30 percent rating.

In contrast, the Veteran does not have the symptoms 
ordinarily associated with a greater or "moderate to 
severe" social and occupational impairment, such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  During his hearing before the Board, the 
Veteran testified to his difficulty concentrating, his memory 
impairment and his short attention span.  The 2009 examiner, 
however, noted some "mild" immediate memory impairment, but 
found remote and recent memory to be within normal limits.  
Although he has some problems with concentration and social 
inhibitions, the evidence indicates the Veteran has 
maintained a close relationship with his wife and children 
and at least one military friend.  Again, although the 
Veteran is currently retired, the Veteran's PTSD did not 
prevent him from maintaining long-standing employment prior 
to retirement.  More importantly, he does not have total 
social and occupational impairment.  He does have 
deficiencies in these areas, but that is contemplated in 
ratings lower than 50 to 100 percent.  

Specifically, his thought processes and speech are coherent, 
logical and intact.  He denied any current suicidal ideation, 
delusions or hallucinations.  The Board concludes, even 
resolving any reasonable doubt in the Veteran's favor, his 
overall level of disability more nearly approximates that 
consistent with the current 30 percent rating.  

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for PTSD 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  With regard 
to psychiatric disabilities specifically, such as PTSD, the 
rating criteria already considers a wide range of social and 
industrial indicators and psychiatric symptomatology.  This 
is discussed in more detail above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for his PTSD.  Additionally, there is not 
shown to be evidence of marked interference with employment 
due to the disabilities.  The Veteran worked for 25 years in 
the same company and is currently voluntarily retired.  There 
is nothing in the record which suggests that the Veteran's 
PTSD itself markedly impacted his ability to perform his job.  
The Veteran described incidences where he had conflict with 
his co-workers because of his aggressiveness and times where 
he destroyed equipment that was malfunctioning out of 
frustration.  These examples certainly illustrate some amount 
of occupational impairment, but the Veteran's 30 percent 
rating already takes into account some amount of occupational 
impairment.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.  


ORDER

Entitlement to an initial rating greater than 30 percent for 
PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


